DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			Response to Amendment
The amendment filed on 09/30/2022 has been entered. Claims 1, 3-7 remain pending in the application. 
Priority
Acknowledgement is made of applicants claim for foreign priority under 35 U.S.C. 119(a)-(d) and (f). The certified copy has been filed in parent application JP2019-190651 filed on 10/18/2019. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable by Chao (CN106379310) in view of Bohrer (US9193315).
Regarding claim 1, Chao teaches a setting change assist apparatus for a vehicle, comprising:
a controller configured to perform driving support control for the vehicle in accordance with a setting state of the driving support control (page 1-2, third paragraph in the summary disclosing a control unit of an ACC “controller” that controls the cruise control “driving support control” of the vehicle according to the settings of the ACC) ;
an operating device configured to be operable by a driver of the vehicle, and used for an operation changing the setting state of the driving support control (page 1 second paragraph of summary disclosing the main switch “operating device” that is operated by the driver to change the setting state of the ACC “driving support control”); and
a notification device configured to notify the driver of information (page 1 second paragraph in the summary disclosing displaying in text the information to the driver),
wherein the controller is further configured to execute voice recognition processing for recognizing an utterance of the driver (page 1-2 third paragraph of the summary disclosing a voice recognition that recognizes the utterance of the driver),
determine whether a setting change request is issued by the utterance, the setting change request being a request for changing the setting state of the driving support control (page 1-2 third paragraph of summary disclosing extracting speech characteristics and matches the speech with a library of speech templates and controlling the cruise control based on the result, i.e., it is determined that the setting change request is issued by the utterance of the driver),
when determining through the voice recognition processing that the setting change request is issued, cause the notification device to notify the driver of confirmation information including information on a content of the setting change request, and information on a predetermined approval operation with respect to the setting change request (page 1-2 third paragraph of summary disclosing displaying the text on the display for the driver to confirm the information of the cruise control, see also page 4 middle paragraph disclosing the driver confirms the text on display), and
when the driver performs an operation corresponding to the information on the approval operation by using the operating device, change the setting state of the driving support control in accordance with the setting change request (page 1-2 third paragraph of the summary disclosing the driver confirms the setting change of the cruise control by pressing the main switch “operating device” and the engine is controlled by the driver setting).
the setting change request comprises a plurality of types of requests (page 4 middle paragraph disclosing plurality of requests such as closing cruise system, setting speed and setting headway).
Chao does not teach wherein the operating device comprises a plurality of operating switches; and the controller is configured to change, based on a type of the issued setting change request determined through the voice recognition processing, the approval operation that defines what and how the operating switch is to be operated in order for the driver to perform the approval operation.
Bohrer teaches wherein the operating device comprises a plurality of operating switches (col 2 lines 54-60 disclosing several operating steps on an operating device which can be carried out by means of linguistic input “voice” and/or haptic input each step has a number of options “plurality of operating switches”. Haptic input is defined in col 3 lines 59-65 as operating an operating element “switch”),
the controller is configured to change, based on a type of the issued setting change request determined through the voice recognition processing, the approval operation that defines what and how the operating switch is to be operated in order for the driver to perform the approval operation (col 2 lines 54-60 disclosing the number of options at each steps differ depending on the request type, i.e., the controller changes the operating switches to be operated when the driver performs the approval operation depending on the request. Figures 2 and 3 and col 6 lines 40-53 further discloses the controller provides a list of options to choose from and whether they can be activated by push button only or by linguistic input as well “defines what and how the operating switches to be operated”).
Chao and Bohrer are analogous art because they are in the same field of endeavor, voice activated setting change. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Chao to incorporate the teaching of Bohrer of wherein the operating device comprises a plurality of operating switches; and the controller is configured to change, based on a type of the issued setting change request determined through the voice recognition processing, the approval operation that defines what and how the operating switch is to be operated in order for the driver to perform the approval operation in order to improve safety and avoid distracting the driver while driving (Bohrer col 2 lines 1-12).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable by Chao (CN106379310) in view of Bohrer (US9193315) and Franganillo (US9283844).
Regarding claim 3, Chao as modified by Bohrer teaches the setting change assist apparatus according to claim 1, wherein the controller is configured to perform the driving support control when an operating state as the setting state is an on state, and stop the driving support control when the operating state is an off state(Chao page 4 middle paragraph disclosing the MAIN switch that turns the ACC on and off, i.e. change the operating state),
the operating device comprises a first operating part to be operated for changing
the operating state from the off state to the on state (Chao page 4 middle paragraph disclosing the MAIN switch “first operating part” that turns the ACC on, i.e. change the operating state),
the setting change request comprises an on request which is a request for changing the operating state from the off state to the on state, and an off request which is a request for changing the operating state from the on state to the off state(Chao page 4 middle paragraph disclosing the setting change can be a request for changing the operating state of the ACC to open or close “on or off”),
the controller is configured to
when determining through the voice recognition processing that the on request is issued, determine an operation on the first operating part as the approval operation, and when the operation on the first operating part is performed, change the operating state from the off state to the on state (Chao page 4 middle paragraph disclosing the voice request includes setting cruise speed which is interpreted to turn the cruise control on since when the cruise speed is set while not on cruise, the cruise is turned on. Further it discloses the driver confirms the setting change of the cruise control by pressing the main switch “first operating part”), and
the controller is configured to
when determining through the voice recognition processing that the off request is issued, determine an operation on the operating part as the approval operation when the operation on the operating part is performed, change the operating state from the on state to the off state (Chao page 4 middle paragraph disclosing the voice request includes cancelling cruise control which is interpreted to turn the cruise control off. Further it discloses the driver confirms the setting change of the cruise control by pressing the main switch “operating part”). 
Chao as modified by Bohrer does not yet teach a second operating part to be operated for changing the operating state from the on state to the off state; when determining through the voice recognition processing that the off request is issued, determine an operation on the second operating part as the approval operation, and operating on the second operating part. However Chao teaches an operating to be operated for changing the operating state from the on state to the off state when determining through voice recognition that the off request is issued (page 4 middle paragraph disclosing a voice request to cancel cruise “turn off”).
Franganillo teaches a second operating part to be operated for changing the operating state from the on state to the off state (col 8 lines 64-67 disclosing a cancel button to turn off cruise control).
Chao as modified by Bohrer and Franganillo are analogous art, cruise control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Chao as modified by Bohrer to incorporate the teaching of Franganillo of a second operating part to be operated for changing the operating state from the on state to the off state in order to cancel the cruise control immediately with a specified button to improve safety of the motor vehicle.
Bohrer teaches when determining through the voice recognition processing that the a request is issued, determine an operation on the second operating part as the approval operation, and operating on the second operating part (col 2 lines 54-60 disclosing the number of options at each steps differ depending on the request, i.e., the controller changes the operating part to be operated when the driver performs the approval operation depending on the request, this is interpreted to include at least a second operating part to be operated).
Chao as modified by Bohrer and Bohrer are analogous art because they are in the same field of endeavor, voice recognition setting change. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the teaching of Chao as modified by Bohrer to incorporate the teaching of Bohrer of when determining through the voice recognition processing that the a request is issued, determine an operation on the second operating part as the approval operation, and operating on the second operating part in order to improve motor vehicle safety and simplicity of operation (Bohrer col 2 lines 1-12) .

Regarding claim 4, Chao as modified by Bohrer and Franganillo teaches the setting change assist apparatus according to claim 3, wherein the controller is configured to set, as the setting state, a value of a control parameter for support provided by the driving support control, and perform the driving support control in accordance with the value of the control parameter(Chao page 4 middle paragraph disclosing the change request can be to change a set speed of the cruise control or the headway distance, I.e. a value of a control parameter for driving support control),
the setting change request comprises an increasing request which is a request for increasing the value of the control parameter, and a decreasing request which is a request for decreasing the value of the control parameter(Chao page 4 middle paragraph disclosing the change request can be to change a set speed of the cruise control or the headway distance, i.e., a value of a control parameter for the driving support control is decreased or increased by a request to increase or decrease the value).
Chao as modified by Bohrer does not teach the operating device comprises a third operating part to be operated for increasing the value of the control parameter, and a fourth operating part to be operated for decreasing the value of the control parameter. However Bohrer does teach at least a third and a fourth operating part to be operated (col 2 lines 54-60 disclosing the number of options at each steps differ depending on the request, i.e., the controller changes the operating part to be operated when the driver performs the approval operation depending on the request, this is interpreted to include at least a third and a fourth operating part to be operated).
the controller is configured to:
when determining through the voice recognition processing that the increasing request is issued, determine an operation on the third operating part as the approval operation, and
when the operation on the third operating part is performed, increase the value of the control parameter in accordance with the increasing request (Chao page 4 middle paragraph disclosing voice recognition for setting cruise speed which is understood to mean increase or decrease a parameter, the driver confirms by the MAIN switch “operating part”. Bohrer col 2 lines 54-60 disclosing the number of options at each steps differ depending on the request, i.e. the controller changes the operating part to be operated when the driver performs the approval operation depending on the request, this is interpreted to include at least a third operating part to be operated), and
the controller is configured to
when determining through the voice recognition processing that the decreasing request is issued, determine an operation on the fourth operating part as the approval operation, and when the operation on the fourth operating part is performed, decrease the value of the control parameter in accordance with the decreasing request (Chao page 4 middle paragraph disclosing voice recognition for setting cruise speed which is understood to mean increase or decrease a parameter, the driver confirms by the MAIN switch “operating part”. Bohrer col 2 lines 54-60 disclosing the number of options at each steps differ depending on the request, i.e. the controller changes the operating part to be operated when the driver performs the approval operation depending on the request, this is interpreted to include at least a fourth operating part to be operated).
Franganillo teaches the operating device comprises a third operating part to be operated for increasing the value of the control parameter, and a fourth operating part to be operated for decreasing the value of the control parameter (col 8 lines 35-60 disclosing a button to increase speed set and a button to decrease the set speed “third and fourth operating parts to increase and decrease value of control parameter”).
Chao as modified by Bohrer and Franganillo are analogous art because they are in the same field of endeavor, cruise control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Chao as modified by Bohrer to incorporate the teaching of Yasutoshi of a third operating part to be operated for increasing the value of the control parameter, and a fourth operating part to be operated for decreasing the value of the control parameter in order to provide an easy way for drivers to increase and decrease the set cruise speed and improve safety of the motor vehicle.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable by Chao (CN106379310) in view of Bohrer (US9193315) and Franganillo (US9283844) and Yasutoshi (JP2014000882).
Regarding claim 5, Chao as modified by Bohrer and Franganillo does not teach the setting change assist apparatus according to claim 4, wherein the controller is configured to, even in a case where the controller determines through the voice recognition processing that a request other than the off request is issued, when the driver performs the operation on the second operating part before performing the approval operation corresponding to the issued request, change the operating state from the on state to the off state.
Yasutoshi teaches wherein the controller is configured to, even in a case where the controller determines through the voice recognition processing that a request other than the off request is issued, when the driver performs the operation on the second operating part before performing the approval operation corresponding to the issued request, change the operating state from the on state to the off state ([0049] discloses whenever the switch 20 is pressed the cruise control is turned off, this is interpreted as even when there is another voice command given, pressing the switch 20 would turn off the cruise control).
Chao as modified by Bohrer and Franganillo and Yasutoshi are analogous art because they are in the same field of endeavor, voice activated setting change. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Chao as modified by Bohrer and Franganillo to incorporate the teaching of Yasutoshi of wherein the controller is configured to, even in a case where the controller determines through the voice recognition processing that a request other than the off request is issued, when the driver performs the operation on the second operating part before performing the approval operation corresponding to the issued request, change the operating state from the on state to the off state in order to avoid distracting the driver while driving and improve safety of the motor vehicle.

Regarding claim 7, Chao as modified by Bohrer teaches the setting change assist apparatus according to claim 1, wherein the controller is configured to perform the driving support control when an operating state as the setting state is an on state, and stop the driving support control when the operating state is an off state (Chao page 4 middle paragraph disclosing the MAIN switch that turns the ACC on and off, i.e. change the operating state),
the operating device comprises a first operating part to be operated for changing the operating state from the off state to the on state (Chao page 4 middle paragraph disclosing the MAIN switch “first operating part” that turns the ACC on and off, i.e. change the operating state,
the setting change request comprises an on request which is a request for changing the operating state from the off state to the on state, and an off request which is a request for changing the operating state from the on state to the off state (Chao page 4 middle paragraph disclosing the setting change can be a request for changing the operating state of the ACC to open or close “on or off”),
the controller is configured to
when determining through the voice recognition processing that the on request is issued, determine an operation on the first operating part as the approval operation, and when the operation on to the first operating part is performed, change the operating state from the off state to the on state (Chao page 4 middle paragraph disclosing the voice request includes setting cruise speed which is interpreted to turn the cruise control on since when the cruise speed is set while not on cruise, the cruise is turned on. Further it discloses the driver confirms the setting change of the cruise control by pressing the main switch “first operating part”), and
the controller is configured to 
when determining through the voice recognition processing that the off request is issued change the operating state from the on state to the off (page 4 middle paragraph disclosing the voice request includes cancelling cruise control which is interpreted to turn the cruise control off).
 Chao as modified by Bohrer does not teach a second operating part to be operated for changing the operating state from the on state to the off state. The controller is configured to when determining through the voice recognition processing that the off request is issued change the operating state from the on state to the off state without requesting the driver to perform the approval operation. However as noted Chao does teach changing the status from on to off by voice request (page 4 middle paragraph).
Franganillo teaches a second operating part to be operated for changing the operating state from the on state to the off state (col 8 lines 64-67 disclosing a cancel button to turn off cruise control).
Chao as modified by Bohrer and Franganillo are analogous art, cruise control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Chao as modified by Bohrer to incorporate the teaching of Franganillo of a second operating part to be operated for changing the operating state from the on state to the off state in order to cancel the cruise control immediately with a specified button.
Yasutoshi teaches the controller is configured to when determining through the voice recognition processing that a request is issued change the operating state without requesting the driver to perform the approval operation([0024] and [0025] disclosing processing a voice recognition request and changing the operation state without requesting the driver to perform the approval operation).
Chao as modified by Bohrer and Yasutoshi are analogous art because they are in the same field of endeavor, voice recognition setting change. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Chao as modified by Bohrer to incorporate the teaching of Yasutoshi of the controller is configured to when determining through the voice recognition processing that a request is issued change the operating state without requesting the driver to perform the approval operation in order to adjust a setting by voice without the need to repeat the request in order to improve safety of the motor vehicle. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable by Chao (CN106379310) in view of Bohrer (US9193315) and Baldwin (US 8,073,681).
Regarding claim 6, Chao as modified by Bohrer teaches the setting change assist apparatus according to claim 1. Chao as modified by Bohrer does not teach wherein the controller is configured to, when determining through the voice recognition processing that two or more request are issued as the setting change request, determine an operation on one of the plurality of operating parts as the approval operation.
Baldwin teaches wherein the controller is configured to, when determining through the voice recognition processing that two or more request are issued as the setting change request, determine an operation on one of the plurality of operating parts as the approval operation(col 18 lines 53-62 disclosing when more than one request is determined by speech recognition, the response may be aware of one or more of input method to be controlled and the user can respond by using the input device or multiple input devices. This is interpreted as determining an operation on one of plurality of parts as the approval operation).
Chao as modified by Bohrer and Baldwin are analogous art because they are in the same field of endeavor, voice activated setting change. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Chao as modified by Bohrer to incorporate the teaching of Baldwin of wherein the controller is configured to, when determining through the voice recognition processing that two or more request are issued as the setting change request, determine an operation on one of the plurality of operating parts as the approval operation in order to avoid distracting the driver while driving and improve safety of the motor vehicle and simplicity of operation input.
			Response to Arguments
Applicant’s arguments filed on 09/30/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments are directed towards the newly amended claims, Bohrer teaches the amended limitations as cited above, see full rejection of claim 1 above. Bohrer as cited in col 2 lines 54-60 teaches changing the operating switches to be operated when the driver performs the approval operation depending on the request, i.e., for the driver to understand which switch to operate for an approval or confirmation operation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
US 8.423,362 disclosing decoding the pre-processed speech into recognized speech data using an automatic speech recognition system; monitoring a plurality of different vehicle devices for inter action by the user using at least one processor located in the vehicle; and then identifying a vehicle device for user-intended automatic speech recognition (ASR) control if the user has inter acted with the identified vehicle device within a predetermined elapsed time.
US20180118223 disclosing [0081] yes or no buttons for accepting an operation as shown in figure 8. [0094] disclosing an accept button for takeover request.
US20190126942 disclosing in figure 12-14 a request to operate a signal to start lane change. [0147] disclosing a request to accept a “step by” to stop the vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664